Citation Nr: 0508864	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

To support his claim, the veteran testified at a hearing at 
the RO in December 2004 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

Because further development of the evidence is required, this 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See, generally, Cohen v. Brown, supra; 38 C.F.R. § 
4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged experiences in service, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed stressors in 
service, however, his response did not provide sufficient 
detail (insofar as names, places and dates) to enable the RO 
to verify the alleged incidents.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (The duty to assist 
is not always a one-way street).  The Court also held in Wood 
that asking him to provide this level of detail and 
information does not place an impossible or onerous burden on 
him.  Id., at 193.

During his December 2004 hearing, however, the veteran 
provided more details regarding his claimed experiences in 
service.  He claimed that he has PTSD as a result of numerous 
stressors while serving as a radio operator aboard a P-3 
Orion aircraft, witnessing another P-3 Orion crash, and 
undergoing survival, evasion, resistance and escape (SERE) 
training.  His service personnel records do not corroborate 
any of these incidents.  So he must be given another 
opportunity to provide more specific information, as more 
details are still needed.

In remanding this case to give the veteran this additional 
opportunity, the Board feels compelled to reiterate that he 
must accept some personal responsibility in the verification 
of his alleged stressors by providing the requested names, 
dates and places in question.  And as already indicated, 
asking this level of detail and information does not place an 
impossible or onerous task on him.  See Wood, 1 Vet. App. at 
193.  And if he provides sufficient information to conduct a 
meaningful search, the RO must attempt to verify his alleged 
stressors, for example, by contacting the U.S. Armed Services 
Center for Unit Records Research (USASCURR).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).  So if a 
verified stressor is obtained, the veteran should be 
scheduled for another VA examination to determine whether he 
has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a psychiatric disorder, 
but particularly PTSD, which are not 
currently on file.  This includes, but is 
not limited to, his ongoing treatment 
from clinicians Mills, Nolan, and 
Solomon.



2.  Also ask the veteran to provide a 
more detailed statement discussing his 
alleged stressful incidents in service 
(including specific names, places, and 
dates and the base(s) and unit(s) to 
which he was assigned at the time of the 
incidents in question).  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
a statements from fellow servicemen who 
witnessed the incidents.

3.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.  This includes, 
if necessary, contacting the USASCURR or 
other appropriate authority.

4.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

5.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

6.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The veteran need take no action until he is further informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




